Citation Nr: 1510140	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  14-07 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than August 22, 2006 for the award of service connection for adenoid cystic carcinoma for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.  He died in April 2010.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO in Chicago, Illinois currently holds jurisdiction over the appeal.

In February 2015, the appellant testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims folder.

In addition to the paper claims folder, the record on appeal includes documents stored within the Veterans Benefits Management System (VBMS) and Virtual VA electronic records storage systems.  Thus, any future consideration of this case should take into consideration these electronic records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an effective date earlier than January 29, 2008 for the award of a 100 percent rating for service-connected adenoid cystic carcinoma for accrued benefits purposes has been raised by the record.  See VA Form 21-4138 filed in March 2011.  This is a separate issue from the claim for an earlier effective date for the award of service connection for adenoid cystic carcinoma which has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets any delay in adjudicating this appeal, but finds that additional AOJ development is necessary prior to final appellate review. 

Historically, the Veteran served in the Republic of Vietnam during the Vietnam era.  Thus, he is presumed to have been exposed to an herbicide agent such as 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  See 38 C.F.R. § 3.307(a)(6)(i).  He was first diagnosed with adenoid cystic carcinoma by VA in July 2001.  The available records reflect that the Veteran first filed a service connection claim for adenoid cystic carcinoma on August 22, 2006.  Thereafter, the Veteran submitted medical opinions which identified his adenoid cystic carcinoma as a respiratory cancer related to herbicide exposure. 

A December 2009 AOJ rating decision ultimately granted service connection for adenoid cystic carcinoma, and assigned an initial 30 percent rating effective August 22, 2006, and a 100 percent rating effective January 29, 2008. 

In February 2010, the Veteran filed a VA Form 21-4138 stating "START CLAIM FOR EARLY EFFECTIVE DATE FOR SERVICE CONNECTED AGENT ORANGE RELATED ANDENOCYSTIC CARCINOMA (DATED 7-2001)."  The Board construes this document as a timely filed notice of disagreement (NOD) with respect to the effective date assigned for the award of service connection for adenoid cystic carcinoma.  See 38 C.F.R. §§ 20.201, 20.300, 20.302(a).  Unfortunately, the Veteran died prior to any AOJ action on this claim.  

As noted in the INTRODUCTION, the Veteran died in April 2010.  In June 2010, the appellant submitted a VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if applicable).  In connection with this application, the appellant has contended that VA should have service-connected the Veteran's adenoid cystic carcinoma effective to July 2001, when he was first diagnosed with such disability by VA.  She further contends that his 100 percent disability rating for this disability should be earlier than January 29, 2008, as awarded by the AOJ.

When a Veteran dies, an eligible person to process any pending claims may be substituted for the Veteran.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A - allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008).  A person eligible for this substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  If a claimant dies while a claim for any benefit under a law administered by VA, or an appeal of a decision with respect to a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) may, not later than one year after the date of the death of the claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion. 

As discussed above, the Veteran initiated a timely appeal in February 2010 on the issue of entitlement to an effective date earlier than August 22, 2006 for the award of service connection for adenoid cystic carcinoma.  In an October 2011 deferred rating action, the AOJ acknowledged the need for a substitution decision but no formal determination is of record.  The March 2014 Statement of the Case does not clarify this issue.

Accrued benefits are benefits to which the Veteran was entitled at the time of his or her death under an existing rating, or based on the evidence actually or constructively in the claims file on the date of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000; Hayes v. Brown, 4 Vet. App. 353 (1993).  Accrued benefits are payable to a Veteran's surviving spouse, or other qualified claimant, if no surviving spouse exists. 

There is an important distinction between the law governing a claim for accrued benefits upon the death of a beneficiary, and claims regarding substitutions of claimants in the case of death of a claimant.  38 U.S.C.A. §§ 5121, 5121A (West 2014).  When adjudicating accrued benefits claims, only the evidence record, or constructively of record, at the time of death may be considered as the basis for a determination on the merits of the claim.  When a properly qualified substitute claimant continues the pending claim in the footsteps of the Veteran after death, additional development of the record may be undertaken if deemed appropriate or necessary to adequately adjudicate the merits of the claim.  A substitute claimant may submit additional evidence in support of the claim.  Also, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence for substituted claimants. 

Thus, it is potentially to the appellant's benefit to have the claim on appeal adjudicated as a substitute claimant pursuant to 38 U.S.C.A. § 5121A, rather than pursuant to 38 U.S.C.A. § 5121.  Notably, any eligible survivor submitting a claim for accrued benefits will be considered as requesting to substitute and may be able to submit additional evidence in support of the claim.

Accordingly, the Board remands this case for an AOJ initial determination as to whether the appellant is an eligible claimant for substitution regarding the Veteran's February 2010 NOD on the issue of entitlement to an effective date earlier than August 22, 2006 for the award of service connection for adenoid cystic carcinoma.  Notably, the Board defers adjudication of the appeal for accrued benefits purposes as this issue is inextricably intertwined with substitution claim.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Nonetheless, the Board notes that an accrued benefits claim may still consider evidence that is "constructively" of record, such as existing VA records which are not associated with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board notes that, after the Veteran underwent surgical excision of his adenoid cystic carcinoma in 2001, he is reported to have had regularly scheduled ear, nose and throat consultations.  See VA oncology consultation dated May 26, 2004.  From this information, there appears to be additional VA clinical records between July 2001 to May 2004, and from August 2006 to January 2008, which are not associated with the claims folder.  On remand, the AOJ should determine whether any VA treatment records exist during this time period.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should make an initial determination as to whether the appellant is an eligible claimant for substitution regarding the Veteran's February 2010 NOD on the issue of entitlement to an effective date earlier than August 22, 2006 for the award of service connection for adenoid cystic carcinoma.

2.  Associate with the claims folder any existing VA clinical records for the time periods from July 2001 to May 2004, and from August 2006 to January 2008.

3.  Thereafter, readjudicate the claim of entitlement to an effective date earlier than August 22, 2006 for the award of service connection for adenoid cystic carcinoma for accrued benefits purposes.  The AOJ should clearly identify whether the appellant has been accepted as a substitute claimant and, if so, adjudicate this claim under the substitution standards.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and allowed an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

